DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 23, 26-31, 34-42, and 44-48 are pending.
Claim 23 is currently amended and claims 44-48 are new. 
Claims 1-22, 24-25, 32-33, and 43 were cancelled.
Claims 27-28 and 30-31 are withdrawn as being directed to a non-elected invention, the election having been made on 1/23/2020.
Claims 23, 26, 29, 34-42, and 44-48 have been examined.

Priority
This application is a DIV of 14/895,606 filed on 12/03/2015 (PAT 10253071),
14/895,606 is a 371 of PCT/US2014/039308 filed on 05/23/2014.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 26, 29, 34-42, and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.

    PNG
    media_image1.png
    366
    441
    media_image1.png
    Greyscale
(i)	The specification failed to provide sufficient written description to support the entire genus of a method of treating cancers as claimed. 
The specification disclosed GSnP-6 (Fig 2B shown as follows) inhibits leukocyte rolling in vivo (p25, line 10-21), but the specification failed to disclose any cancer treatment by a glycopeptide of SEQ ID No: 1. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. See MPEP 2161.01(I). Because the specification failed to disclosed any glycopeptide of SEQ ID No: 1 to achieve treatment of a cancer as claimed, the description failed to satisfy written description requirements.
(ii) 	The specification failed to establish a structure of a glycopeptide of SEQ ID No: 1 and the function of treating a cancer. The specification disclosed GSnP-6 (shown above) inhibits leukocyte rolling in vivo (p25, line 10-21). However, neither the disclosed peptide sequence of KEFEFLDFDFLPETEPL nor the saccharide moiety of GSnP-6 has established the structure of a glycopeptide of SEQ ID No: 1 and its function of treating the entire genus of various cancers disclosed in the specification (p14, line 22-29). Thus, the specification failed to satisfy the written description requirements.
The specification failed to satisfy the written description requirements; thus, claims 23, 26, 29, 34-42, and 44-48 are rejected under 35 U.S.C. 112(a).
Applicant’s Arguments
(i)	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B)above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties according to MPEP § 2163(Il)(A)(3)(ii) (Remarks, p8, par 1-2). 
(ii)	Applicant submits that there is a clear nexus between the biological activity of the claimed compounds (e.g., binding to P-selectin) and the treatment of cancer. To establish such a nexus, Applicant only needs to show that a reasonable correlation exists between the activity in question and the asserted utility. See MPEP § 2107.03 (Remarks, p8, last para bridging to p10, para 1-2).
Response to Arguments
Applicant's arguments filed 8/3/2020 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the argument of a species of peptide formula (I) is not applied to the rejection for the entire genus of treated cancers. In particular, applicant failed to provide an example of treating a cancer by a peptide of formula (I) to show reduction to practice or reduction to drawings. Furthermore, cancers are heterogenously cellular population, but applicant failed to show characteristics and properties among the entire genus of the treated cancers.
Applicant’s argument (ii) is not persuasive because the argument may be persuasive for a rejection under a different class of 35 U.S.C. 101 based on inoperability as disclosed in MPEP 2107.03 (III), but the argument does not change the fact that the limited disclosure of GSnP-6 to inhibit leukocyte rolling in vivo is insufficient to satisfy the written description requirements described above to support the entire claim scope.
For at least the reasons above, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 26, 29, 34, 36-37, 39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. (US 2002/0026033 A1, previously cited 2/27/2020) in view of PubChem CID: 656387 (previously cited 2/27/2020) and Roosenburg et al. (Bioconjugate Chem. 2010, 21, 663–670, previously cited 5/4/2022).
Claim 23 is drawn to a method of treating cancer as follows.

    PNG
    media_image2.png
    628
    1003
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    235
    509
    media_image3.png
    Greyscale
Cummings et al. teach synthetic glycosulfopeptides having an O-glycan comprising a β~1,6 linkage to a GalNAc and three sulfated tyrosine residues shown as follows (Abstract, Fig 1B). Cummings et al. teach in vivo use of the compounds as a powerful anti-metastatic compounds to block selectin-mediated adhesion of cells [Abstract, 0021], reading on the limitation of a method of treating cancer. PubChem CID: 656387 is recited to show N-acetylneuraminic (NeuAc) as a synonym of sialic acid or 5-acetamido-3,5-dideoxy-glycero-galacto-2-nonulosonic acid.

    PNG
    media_image4.png
    162
    1032
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    347
    1031
    media_image5.png
    Greyscale
A side-by-side comparison of Cummings’s glycopeptide with the claimed glycopeptide is shown as follows.





Cummings et al. do not teach replacement of Tyr(OSO3H) by Phe(p-CH2SO3H).
Roosenburg et al. teach sulfated tyrosine residue are easily hydrolyzable and suggest replacement of Tyr(OSO3H) moiety by a robust isosteric sulfonate of Phe(p-CH2SO3H) in the abstract, consistent with applicant’s disclosure in the specification (p8, line 7-14). Roosenburg et al. teach C-S bond of phenylalanine isosteric sulfonate is more stable than the native sulfonate ester bond in a peptide (p668, col 2, para 2). Because Roosenburg et al. teach sulfated tyrosine residue are easily hydrolyzable and suggest replacement of Tyr(OSO3H) by isosteric sulfonate of Phe(p-CH2SO3H), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to beneficially modify Cummings’s sulfated tyrosine moiety with Phe(p-CH2SO3H) to stabilized the SO3H group, reading on claims 23, 34, 36-37, and 44-45.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify sulfated tyrosines of Cummings’s glycopeptide by Roosenburg’s Phe(p-CH2SO3H) because Roosenburg et al. teach the ester bond of sulfated tyrosine residue are easily hydrolyzable and suggest replacement of Tyr(OSO3H) moiety by a robust isosteric sulfonate of Phe(p-CH2SO3H) to stabilize the associated SO3H (p668, col 2, para 2). The modification would have reasonable expectation of success because both references teach sulfated tyrosine. 

    PNG
    media_image6.png
    232
    238
    media_image6.png
    Greyscale
With respect to claim 26, Roosenburg et al. suggest the use of sialyl Lewisx mimetics or sialyl Lewisa antigen for inhibition of selectin-mediated adhesion [0007, 0021].
With respect to claim 29, Cummings et al. show the polysaccharide structure as follows (e.g., Fig 6A, compound R1) reading on the limitation. 
With respect to claim 41, Cummings et al. teach the use of the glycopeptide as an anti-metastatic compound (Abstract).
With respect to claim 42, Cummings et al. teach the treated subject are guinea pigs, dogs, cats, rats, mice, horses, cattle, sheep, and humans [0088].
Applicant’s Arguments
(i)	The Declaration of Chaikof, filed 8/25/2020, 9/20/2021, as well the most recent filed AD on 8/3/3022, shows that the glycopeptides recited in the present claims exhibit surprising and unexpected protein recognition motifs, which make them improved therapeutic agents, for example, for treating cancer. The Declaration shows that the claimed glycopeptides are selective P-selectin inhibitors (in contrast to GSP-6 reported in Cummings), without the ability to inhibit chemokines such as CCL19 and CCL21 (Remarks, p11, para 2-3).
(ii)	The target CCK2 receptor in Roosenburg is not a chemokine, and therefore Roosenburg does not in any way teach or suggest a reduced affinity for chemokines such as CCL19 and CCL21 (Remarks, p12, para 2).
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the submission of objective evidence of patentability does not mandate a conclusion of patentability and a strong case of obviousness may be established such that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. First of all, Roosenburg et al. teach sulfated tyrosine residue are easily hydrolyzable and further teach beneficial replacement of Tyr(OSO3H) by isosteric sulfonate of Phe(p-CH2SO3H). Although applicant argues “the claimed glycopeptides are selective P-selectin inhibitors (in contrast to GSP-6 reported in Cummings) without the ability to inhibit chemokines such as CCL19 and CCL21, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the combined prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05 (II)(A).
Applicant’s argument (ii) is not persuasive because applicant argues a single reference of Roosenburg et al. alone whereas the rejection is based on a combination of Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. the combined references teach replacement of Tyr(OSO3H) Phe(p-CH2SO3H) in Cummings’s glycopeptide, not modifying Roosenburg’s peptide comprising Phe(p-CH2SO3H) but missing polysaccharides as argued by applicant.
For at least the reasons above, the arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 26, 29, 34-42, and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,235,071 B2 (the ‘071 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the '071 patent disclosed a glycopeptide identical to the instant glycopeptide (SEQ ID NO: 1) used by the claimed method. Thus, claims 1-16 of the '071 consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, "[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted .... "
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive because the request that the ODP rejection be held in abeyance until the claims are considered allowable does not overcome the ODP rejection of record.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 26, 29, 34-42, 44, and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is unclear with respect to the phrase “Y1, Y2, and Y3 are each individually and independently phenylalanine substituted with -CH2SO3H”. In one interpretation, the phrase can be interpreted as at least one of Y1-Y3 to be phenylalanine substituted with -CH2SO3H. In another interpretation, the phrase can be interpreted as Y1-Y3 to be phenylalanine substituted with -CH2SO3H is optional. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” Claims 26, 29, 34-42, 44, and 46-48 are rejected on depending on claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 26, 29, 34, 36-37, 41-42 and 44 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cummings et al. (US 2002/0026033 A1, previously cited 2/27/2020) and evidenced by PubChem CID: 656387 (previously cited 2/27/2020).
Claim 23 is drawn to a method of treating cancer as follows. The broadest reasonable interpretation of the limitation “Y1, Y2, and Y3 are each individually and independently phenylalanine substituted with -CH2SO3H” in claim 1 includes Y1, Y2, and Y3 are any other amino acid in addition to phenylalanine substituted with -CH2SO3H defined as SEQ ID NO: 1 in the sequence listing.

    PNG
    media_image2.png
    628
    1003
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    162
    1032
    media_image4.png
    Greyscale
Cummings et al. teach synthetic glycosulfopeptides having an O-glycan comprising a β~1,6 linkage to a GalNAc and three sulfated tyrosine residues shown as follows (Abstract, Fig 
    PNG
    media_image3.png
    235
    509
    media_image3.png
    Greyscale
1B). Cummings et al. teach in vivo use of the compounds as a powerful anti-metastatic compounds to block selectin-mediated adhesion of cells [Abstract, 0021], reading on the limitation of a method of treating cancer. PubChem CID: 656387 is recited to show N-acetylneuraminic (NeuAc) as a synonym of sialic acid or 5-acetamido-3,5-dideoxy-glycero-galacto-2-nonulosonic acid.

    PNG
    media_image5.png
    347
    1031
    media_image5.png
    Greyscale
A side-by-side comparison of Cummings’s glycopeptide with the claimed glycopeptide is shown as follows, reading on claims 23, 34, 36-37, and 44.

    PNG
    media_image7.png
    211
    598
    media_image7.png
    Greyscale
With respect to claim 26, Cummings et al. teach the conjugated saccharide comprising sialyl Lewis X detected by ELISA [0114] or a Sialyl Lewisa group [0021].
With respect to claim 29, Cummings et al. show the polysaccharide as follows (Fig. 4).

With respect to claim 41, Cummings et al. teach the use of the glycopeptide as an anti-metastatic compound (Abstract).
With respect to claim 42, Cummings et al. teach the treated subject are guinea pigs, dogs, cats, rats, mice, horses, cattle, sheep, and humans [0088].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 40 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. as applied to claims 23-26, 29, 32-34, 36-37, 39, 41-43, and further in view of Gong et al. (Molecular Medicine Reports. 2012; 5: 935-942).
Claim 40 is drawn to a treated cancer type by the method of claim 23.
Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. teach a method of administer a p-selectin binding peptide for treating a cancer as applied to claims 23-26, 29, 32-34, 36-37, 39, and 41-43 above.
Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. do not specify a treated cancer type.
Gong et al. teach “P-selectin-mediated platelet activation promotes adhesion of non-small cell lung carcinoma cells on vascular endothelial cells under flow” (Title). Gong et al. teach lung cancer is the leading cause of cancer-related deaths, and 80% of lung cancer cases are non-small cell lung cancer (NSCLC). Distant hematogenous metastasis is one of the main reasons for poor prognosis of lung cancer patients (p935, col 2, Introduction, para 1). Gong et al. teach tumor cell capture and adhesion is a key process for hematogenous metastasis (p941, col 2, para 4). Gong et al. further teach blocking interaction of p-selectin binding to PSGL-1 by an antibody protein resulting in lower cellular adhesion efficiency (p940, col 2, para 1), reading on treating a non-small cell lung cancer (NSCLC) in claims 40 and 46-47. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the method taught by Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. with Gong’s non-small cell lung cancer (NSCLC) because Cummings et al. teach the use of a glycopeptide as an anti-metastatic compound (Abstract) and Gong et al. suggest blocking interaction of p-selectin binding to PSGL-1 by a protein/peptide resulting in lower cellular adhesion efficiency to treat hematogenous metastasis of lung cancer (p940, col 2, para 1; p941, col 2, para 4). The combination would have reasonable expectation of success because both Cummings et al. and Gong et al. teach inhibiting p-selectin binding to PSGL-1 to treat metastatic cancers.

2.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. as applied to claims 23-26, 29, 32-34, 36-37, 39, 41-43, and further in view of Cui et al. (Oncology reports. 2011; 25: 1365-1371).
Claim 48 is drawn to the treated cancer is breast cancer.
Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. teach a method of administer a p-selectin binding peptide comprising α2,3-sialic acid (NeuAc in Fig 4 of Cummings et al.) residues to block cell adhesion for treating a cancer as applied to claims 23-26, 29, 32-34, 36-37, 39, and 41-43 above.
Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. do not specify a treated cancer as a breast cancer.

    PNG
    media_image3.png
    235
    509
    media_image3.png
    Greyscale

    PNG
    media_image8.png
    444
    536
    media_image8.png
    Greyscale
Similarly, Cui et al. teach “Differential expression of the α2,3-sialic acid residues in breast cancer is associated with metastatic potential” (Title). Cui et al. teach high expression of α2,3-sialic acid residues on the surface of breast cancer was associated with metastatic potential; thus, this property may be important for developing new therapeutic approaches for breast cancer (Abstract). Cui et al. show neuramindase digested α2,3-sialic acid (NeuAc shown in Fig 1B of Cummings et al.) leading to loss of cell adhesion shown as follows (p1368, Fig. 5C), demonstrating that α2,3-sialic acid (NeuAc) is involved for binding to cell adhesion molecules in favor of cancer cell metastasis. Since Cummings’s glycopeptide comprising α2,3-sialic acid (NeuAc) (Fig 1B as follows) able to compete with the same α2,3-sialic acid on breast cancer cell surface for binding to a cell adhesion molecule, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Cummings’s glycopeptide comprising α2,3-sialic acid (NeuAc) (Fig 1B) to treat breast cancer, reading on claim 48.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the method of administering glycopeptide to treat a cancer by blocking cancer cell adhesion or metastasis as taught by Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. with Cui’s breast cancer because (i) Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. teach administration of a glycopeptide comprising α2,3-sialic acid (NeuAc) to treat a cancer by blocking cancer cell binding to adhesion molecules and (b) Cui et al. demonstrating that α2,3-sialic acid (NeuAc) is involved for breast cancer binding to cell adhesion molecules in favor of cancer cell metastasis (p1368, Fig. 5C). The combination would have reasonable expectation of success because the references teach treatment of cancer by blocking cell adhesion.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
05-October-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615